DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/8/2020 and 5/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title presently is directed to what the purported invention accomplishes rather than what the invention itself is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2015/0036890 to Biró et al.
(Fig. 8, “Upon copying, the pixel islands forming the tiny left-out area get closed up, and thus an increase in grayscale mean values of the classes no longer maintains”, paragraph 44), 
wherein the image (A) is printed from a halftone image with individual dots, characterized in that the image (A) has, within its halftone image, information which can be evaluated in such a way that the image (A) has at least one field (F1 to F5) which has a manipulation of the dots of the halftone image (“In the present example, classification is performed in terms of the number of pixels forming the left-out area within each cell. Here, the number inscribed into a given cell corresponds to the size of the left-out area within the cell, expressed in pixels”, paragraph 34) which is not visible to the human eye (“secondary information protecting against copying non-visible to the naked eye”, “said secondary information is non-reconstructable from the print of the security element”, Abstract), and 
wherein a serial number is displayed by means of contours introduced into the halftone image (“the code carrying primary information could be segmented, i.e. could be covered by a mesh of cells of given size and typically of regular shape (in particular, rectangular shape), being optionally rotated with a given angle relative to the code carrying primary information. Due to the constructional design, this latter requirement is automatically fulfilled for the above mentioned well-known code signs”, paragraph 28 - cells of a given size and typically of regular shape necessarily have contours; “the code carrying primary information is provided by a point code (see FIG. 2) formed by ink dots 20 and representing a figure "0" printed at the resolution of 600 dpi, wherein segmenting is performed by means of a mesh 30 of square shaped cells 34 (see FIG. 3). Here, the size of each cell 34 is at least 300 microns along both the X and Y directions”, paragraph 33).Regarding claim 10. Biró discloses at least one digit of the serial number is assigned to each contour introduced into the halftone image (“the number inscribed into a given cell corresponds to the size of the left-out area within the cell, expressed in pixels”, paragraph 34 See Fig. 2 & 3).Regarding claim 11. Biró discloses that the serial number can be represented in any number system (“FIG. 7 illustrates a couple of exemplary point codes carrying primary information (visible to the naked eye), in particular, from left to right, a bar code, a QR code, a Data Matrix code and a so-called design code, wherein each of them exhibits a greatest dimension exceeding 50 microns. To generate the security element according to the invention, all of them can be used”, paragraph 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0036890 to Biró et al., and further in view of US Patent No. 7,394,573 to Goldberg et al.

Regarding claim 1. Biró discloses a method for checking the authenticity of products (Abstract), 
by checking an image (A) of a product, wherein the proof of authenticity is not visible to the human eye and cannot be copied (“secondary information protecting against copying non-visible to the naked eye”, “said secondary information is non-reconstructable from the print of the security element”, Abstract), 
characterized in that a code stored in a halftone image by manipulation of dots and/or a manipulated field bounded in the halftone image (“In the present example, classification is performed in terms of the number of pixels forming the left-out area within each cell. Here, the number inscribed into a given cell corresponds to the size of the left-out area within the cell, expressed in pixels”, paragraph 34)
(“a check of the secondary information introduced into the code carrying primary information at the time of generating the security element applied to the printed matter is carried out (step 180). To this end, the classification of dots based on the code carrying primary information is performed again. After completion of the classification, a statistical analysis of the grayscale values of the obtained classes is carried out. For the image taken of a genuine print”, paragraph 43) and 
compared with a retrievable value in at least one database (“For a skilled person in the art it is, however, apparent that the previously selected coding concept for the secondary information (or its generating key) can be stored in a remote database. In such a case, within the framework of the method for authenticity inspection, the inspection device establishes a connection with the database through an appropriate data communication channel, interrogates the generating key needed, and then performs the authenticity check of the printed matter challenged”, paragraph 50), 
wherein in at least one field (F1 to F5) a part of a serial number is determined which describes the structure of the serial number (“A general method to generate a security element according to the invention formed by a combined code is shown in FIG. 1A. According to this, a code that carries information is chosen (step 100) which is formed by a well-known code sign (e.g. a bar code, a QR code, a Data Matrix code, a mobile code) or a uniquely coded line or point code. According to a yet further possibility, the code carrying primary information can also be formed by a line or point code hidden within an ornamental graphical illustration of the print. Moreover, the code carrying primary information can be the primary information itself, printed simply onto the printing substrate in an uncoded manner”, paragraph 28) and 
a function used for transmitting the serial number to the database, and in that the serial number is subsequently assembled and encrypted with the corresponding function (“For a skilled person in the art it is, however, apparent that the previously selected coding concept for the secondary information (or its generating key) can be stored in a remote database. In such a case, within the framework of the method for authenticity inspection, the inspection device establishes a connection with the database through an appropriate data communication channel, interrogates the generating key needed, and then performs the authenticity check of the printed matter challenged”, paragraph 50).
While Biró discloses a function used for transmitting the serial number to the database, Biró does not disclose where that function is a hash function.However Goldberg, in the same area of using digital methods for authenticating hardcopy documents, discloses where that function is a hash function.
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Biró’s security elements applied onto printing substrates to include: a hash function.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Biró’s security elements applied onto printing substrates by the teaching of Goldberg because of the following reasons: (a) a system would advantageously be used to detect changes between a 
Regarding claim 2. Biró discloses the proof of authenticity in the form of a security element is recorded with a camera using a mobile device and processed further in terms of data technology by means of an application which is installed and/or integrated in the firmware (“a method to inspect/determine print authenticity that allows authenticity check of a printed matter with a security element according to the invention for anyone and with no qualification in information safety immediately and on the spot by means of devices of at least medium resolution (that is, of 300 to 1200 dpi) that are available in everyday usage, such as e.g. mobile phones, tablets, smartphones, web cameras, etc”, paragraph 14 & 41 and “to accomplish the present invention in practice, a specific inspection device is not absolutely necessary; to this end, a photo taken by e.g. an ordinary smartphone and a decoding and analyzing software based on the method shown in FIG. 1B installed in the phone are sufficient”, paragraph 48).Regarding claim 3. Biró discloses after the recognition of the security element, the recording is present in an RGB format and is further processed in terms of data (“in a first step a digital representation of the code sign carrying primary information of said security element is generated (step 160) in visible light falling into the wavelength range of 380 to 750 nm or by making use of a light source providing illumination that spectrally corresponds to natural light falling into said wavelength range by means of a suitable digital imaging means, such as a mobile phone, a smartphone, a (hand) scanner, a web camera, optionally a camera, having typically a medium resolution.  After this step, pre-processing of the image of the code sign is performed (step 170), wherein at first the quality of the image is inspected: in case of an image with inadequate quality (due to e.g. insufficient illumination), the image of the code sign is disregarded and a new code sign image is recorded. If said code sign is hidden into an ornamental illustration, separating the image of the code sign from the ornamental illustration is also performed during pre-processing”, paragraphs 41-42, it is well known by those of ordinary skill in the art that camera and cell phones use RGB data).Regarding claim 6. Goldberg discloses that an evaluation of the authenticity of the scanned image can be displayed by means of the application (“image data 514 is rendered for output on display 532 for visual comparison”, column 7, lines 36-38, “rendered versions for display of the decompressed image data 514 and the grayscale image data 502 are displayed side-by-side or overlaid on top of each other for visual comparison on the display 532”, column 7, lines 40-43).
Allowable Subject Matter
Claims 4-5, 7-8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In US PG Pub 2018/0276364 to Rowe, systems and methods are described for securing credentials with optical security features formed by quasi-random optical characteristics (QROCs) of credential substrates. A QROC can be a pattern of substrate element locations (SELs) on the substrate that includes some SELs that differ in optical response from surrounding SELs. During manufacturing, a QROC of a substrate can be characterized, hidden by a masking layer, and associated with a substrate identifier. During personalization, personalization data can be converted into an authentication graphic formed on the substrate by de-masking portions of the masking layer according to a de-masking pattern. The graphic formation can result in a representation that manifests a predetermined optical response only when the de-masking pattern is computed with knowledge of the hidden QROC. The authentication graphic and optical response can facilitate simple human authentication of the credential without complex or expensive detection equipment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner




/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672